DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed February 8, 2021.
Claims 1, 11, and 19 have been amended.
Claims 2-10, 12-18, and 20 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 8 recites the limitation, “further comprising at least one computer vision algorithm verifying an accuracy of the filled prescription.” There is no support in the original disclosure that describes what type of “computer vision algorithm” is used or how it is performed. The closest support for such an algorithm is in par. [0032] of the specification that describes a “computer vision process” but does not go into detail as to what that process is. Algorithms that are not described beyond simply restating their function are considered to lack written description support because “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [emphasis in original] (MPEP 2161.01).
Claim 18 recites a limitation that is the same or substantially similar to the limitation in claim 8 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 8, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme (US PG Pub. 2019/0163876) in view of Davey (US PG Pub. 2013/0204430), in further view of Butler (US PG Pub. 2007/0293983).

Claim 1
	Regarding claim 1, Remme teaches
A system for automated prescription dispensing, comprising: 
Par. [0005], “FIG. 1 is a schematic illustrating an exemplary network of patient devices executing one or more applications and having telecommunication capabilities, a prescription drug (Rx) processor, a Remote Pharmacist (RPh) Kiosk Control Platform, Rx Dispensing Kiosks, telecommuting Remote Pharmacist, and databases, where the network facilitates communications by which a patient can receive a prescription for a new drug prescribed by a healthcare provider, and can use the patient's computing device to communicate a request to fill the new prescription by way of a drug dispensing kiosk”
A robotic device configured to fill and dispense prescriptions
Par. [0092], “One particular implementation of Rx Dispensing Kiosk 110(z) shown in FIG. 1 is disclosed herein and illustrated in FIG. 12. This implementation, referred to as a vending kiosk, is a robotic prescription dispenser.”
An application that when executed provides a virtual prescription verification environment
Par. [0054]-[0057] describes the functions of the Remote Pharmacist (RPh) Kiosk Control Platform, which is used to verify the patient and authorize the dispensing of the medication by the remote pharmacist.
At least one imaging device situated to observe the robotic device filling a prescription
Par. [0071], “At step 1026, data is transmitted back to the remote pharmacist RPh A/V 108(y). This data may include one or more captured images representative of what has occurred inside, and/or proximal to, the Kiosk 110(z) during each of the parallel processes of patient-specific labeling, drug container picking, and documentation printing workflows. If the data review conducted by the remote pharmacist RPh A/V 108(y) is satisfactory to the subjective and/or objective judgement of the remote pharmacist RPh A/V 108(y), the remote pharmacist RPh A/V 108(y) initiates a transmission of final dispense authorization to Kiosk 110(z) that is received from the RPh Kiosk Control Platform 106.”
A computing device equipped with a processor and configured to execute the application providing the virtual prescription verification environment, the computing device communicatively coupled to the robotic device and the imaging device
Par. [0030], “A prescription (Rx) Processor 104 is in communication over a network, such as the internet, with each Patient Device App 102(x), a Remote Pharmacist (RPh) Kiosk Control Platform 106, with a plurality of Remote Pharmacists (RPh) A/V 108, with a plurality of prescription (Rx) Dispensing Kiosks 110, and optionally with a plurality of Network Accessible Databases 114.”
The virtual prescription verification environment when executed: receiving a first input for a prescription for a patient
Par. [0050], “If the prescription received by the patient is on a piece of paper, the patient manually scans the paper prescription with a camera/scanner that is a peripheral device to the device on which Patient Device App 102(x) is installed. The patient manually enters into the Patient Device App 102(x)'s User Interface (UI): (i) selectable options data; and/or (ii) a request to use default Patient Profile Data as predefined preferences. The patient inputs a request to send the new prescription (Rx) that has yet to be filled.”
Transmitting instructions to the robotic device to fill the prescription based on the first input
Par. [0061], “At step 1006, a determination is made as to whether or not the patient has selected a specific and particular Rx Dispensing Kiosk 110(z) to pick up the new prescription. If not, the Rx Processor 104 sends the data to the patent selected Retail Pharmacy, PBM, Other 112 (i) as shown in FIG. 1. Otherwise, method 1000 proceeds to step 1010 at which Rx Processor 104 sends the data to RPh Kiosk Control Platform 106 in order to facilitate that the patient selected Rx Dispensing Kiosk 110(z) performing an inventory reservation of the prescribed drug to ensure its availability of the drug within a 
Receiving visual data from the at least one imaging device of the robotic device filling the prescription and displaying the visual data
Par. [0071], “At step 1026, data is transmitted back to the remote pharmacist RPh A/V 108(y). This data may include one or more captured images representative of what has occurred inside, and/or proximal to, the Kiosk 110(z) during each of the parallel processes of patient-specific labeling, drug container picking, and documentation printing workflows.”
Receiving an input verification status of a prescription based on the visual data; and transmitting an action instruction instructing the robotic device to perform an action associated with the filled prescription based on the verification status
Par. [0071], “If the data review conducted by the remote pharmacist RPh A/V 108(y) is satisfactory to the subjective and/or objective judgement of the remote pharmacist RPh A/V 108(y), the remote pharmacist RPh A/V 108(y) initiates a transmission of final dispense authorization to Kiosk 110(z) that is received from the RPh Kiosk Control Platform 106.”
Par. [0072], “After step 1026, step 1102 begins in method 1100 where Rx Dispensing Kiosk 110(z) dispenses the new prescription in a patient-labeled medication container to the patient, and then initiates a post-dispense workflow.”
However, Remme does not teach
Filling a prescription bottle to fill a prescription
Receiving visual data from the at least one imaging device of the robotic device filling the prescription by filling the prescription bottle and displaying the visual data
Davey teaches
Using the robotic device for filing a prescription bottle to fill a prescription
Par. [0049], “As shown in FIG. 1, the robot could use artificial intelligence (AI) and SLAM to interact with five different things. First, the robot would communicate autonomously with doctors via an online database. This database would contain a detailed list of doctors and patients that are registered as part of the particular pharmacy. The robot would then interact with an online inventory of goods, which it can browse to determine if the doctor's requests can be fulfilled. If the requests can be completed, the robot would have another interaction, using its internal mapping to fill bottles with specific pills, and then store the bottles. Finally, when a customer arrives, he/she would first get his/her identification approved by the robot. Next, the same customer would present a prescription note indicating a valid doctor's practice and the drugs that need to be dispensed. The robot would then retrieve the bottle that matches the specifications and hand them over to the customer.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Remme the ability to use a robotic device to fill a prescription bottle, as taught by Davey, because the use of autonomous robots in have the ability “to make prescription drug distribution more efficient and effective, without requiring any human intervention.” (Davey, par. [0004]).
Butler teaches
Receiving visual data from the at least one imaging device of the robotic device filling the prescription by filling the prescription bottle and displaying the visual data
The combination of Remme and Davey teaches the container being filled being a prescription bottle.
Par. [0031], “It is preferred that one of webcams 17, 17A is used to allow the pharmacist to visually observe the transfer of the medication to vial 33, and to visually verify the identity of the medical being dispensed.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Remme and Davey the ability to receive visual data from the at least one imaging device of the robotic device filling the prescription by filling the prescription bottle and displaying the visual data, as taught by Butler, because it enables live supervision of the filling process in order to ensure that it is properly filled (see Butler par. [0031], [0036])

Claim 2
	Regarding claim 2, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
The input verification status being valid and the action is dispensing the filled prescription
Par. [0090], “Preferably, a remotely located pharmacist, or agent thereof, will review the internal processing of all material aspects of the process of filling the order by the kiosk, and optionally counseling the patient at the kiosk via the kiosk's teleconferencing capabilities. The remotely located pharmacist will then use subjective and/or objective professional criteria to decide whether or not to initiate a signal that will be transmitted to the kiosk that will instruct the 

Claim 3
	Regarding claim 3, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
The input verification status being invalid and the action is an instruction to the robotic device to refrain from dispensing the filled prescription or reject the filled prescription
Par. [0090], “Preferably, a remotely located pharmacist, or agent thereof, will review the internal processing of all material aspects of the process of filling the order by the kiosk, and optionally counseling the patient at the kiosk via the kiosk's teleconferencing capabilities. The remotely located pharmacist will then use subjective and/or objective professional criteria to decide whether or not to initiate a signal that will be transmitted to the kiosk that will instruct the kiosk to: (i) dispense the order of prescription drugs from the kiosk to the kiosk user; or (ii) to move the labeled containers into an internal discard location of the kiosk and thereby refusing to dispense the order of prescription drugs from the kiosk to the kiosk user.”

Claim 5
	Regarding claim 5, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
A database including patient information for a plurality of patients
Par. [0045], “Referring now to FIG. 9 and in further reference to FIG. 1 as described above, a method 900 has a step 902 at which one client 102, as the personal computation device of a patient, which device may be mobile device, transmits a request to the RPh Kiosk Control Platform 106 to download: (i) the Patient Device App 102(x) for installation; and (ii) a Globally Unique Identifier (GUID) specific to the installed Patient Device App 102(x). The GUID served to the corresponding client 102(x) can be maintained in a Net Accessible Database 114(j) so as to be accessed, retrieved and specifically assigned to App 102(x) by the RPh Kiosk Control Platform 106.”
Wherein the virtual prescription verification environment: obtains patient information for a specified patient from the database; and
Par. [0055], “At step 922, the RPh Kiosk Control Platform 106: (i) accesses DB 114(j) to retrieve the GUID that corresponds to the payload received from Rx Processor 104; (ii) decrypts data in the payload using the retrieved GUID; (iii) performs a new account setup (if needed); (iv) performs an adjudication process for the new prescription, if pre-selected by way of previously stored default options; and (v) performs a payment process to pay for the prescription, if pre-selected by way of previously stored default options.”
Displays the patient information
Par. [0056], “At step 924, a remotely located pharmacist, seen in FIG. 1 as RPh A/V 108(y), reviews the request for the new prescription as electronically received from RPh-Kiosk Control Platform 106. Using professional objective medical judgement and subjective medical judgement, the pharmacist completes the review and tentatively and preliminarily authorizes a dispense of the prescription for the new drug, although the location of the dispense will 

Claim 6
	Regarding claim 6, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
The virtual prescription verification environment including a secure application that enables the pharmacist to communicate via the secure application with at least one of the patient, a patient’s physician, a patient’s healthcare provider, and a patient’s insurance payer
Par. [0068], “At steps 1020-1022, the patient makes any remaining required and optional input via the UI of Rx Dispensing Kiosk 110(z), and the remote pharmacist RPh A/V 108(y) conducts any required or optional audio or audio visual consultation with the patient via the UI of Rx Dispensing Kiosk 110(z), and/or via a UI of the Patient Device App 102(x), as facilitated by the RPh Kiosk Control Platform 106.”
Par. [0251], “Communication may be encrypted to ensure privacy and prevent fraud in any of a variety of ways well known in the art.”

Claim 7
	Regarding claim 7, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
The visual data including images of at least one of a label on a prescription bottle associated with the filled prescription and contents of the prescription bottle associated with the filled prescription
Par. [0071], “At step 1026, data is transmitted back to the remote pharmacist RPh A/V 108(y). This data may include one or more captured images representative of what has occurred inside, and/or proximal to, the Kiosk 110(z) during each of the parallel processes of patient-specific labeling, drug container picking, and documentation printing workflows.”


Claim 9
	Regarding claim 9, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
A pharmacist interacting with the computing device and the prescription verification environment, wherein the pharmacist, the computing device, and a patient whose prescription is being filled are co-located
This limitation is a non-functional limitation. The individual locations of the pharmacist, computing device, and patient do not give “meaning and purpose to the manipulative steps” because co-located individuals would operate the system in the same manner as remotely located individuals (MPEP 2111.04). 

Claim 10
	Regarding claim 10, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. Remme further teaches
The pharmacist interacts with the computing device and the prescription verification environment, and wherein the pharmacist and the patient are situated in different physical locations
This limitation is similarly non-functional for the same reasons as laid out in claim 9. In the interests of compact prosecution, art has been applied.
Abstract, “A remotely located pharmacist video teleconferences with the patient via the patient's smart phone to provide counseling about the prescribed pharmaceutical. The patient goes to the drug dispensing kiosk where the patient inputs information that is communicated to the control center. In response to the patient's input, the remotely located pharmacist initiates a transmission to the control center. In response to receiving input from the remotely located pharmacist, the control center communicates an order to dispense the new prescription to the patient from the drug dispensing kiosk such that the order to dispense the new prescription to the patient from the drug dispensing kiosk is initiated by a human so as to be as a subjective dispensing decision.”

Claim 11
	Claim 11 is a process claim that recites a method for automated prescription dispensing comprising method steps that are the same or substantially similar to the functions of the system of claim 1. Remme teaches the following limitations not recited in claim 1
A computing device-implemented method
Par. [0013], “FIGS. 9-11 are respective flowcharts illustrating an exemplary process that can be executed on the network illustrated in FIG. 1, where the process included method steps by which a patient device executing an application, a prescription drug (Rx) processor, a remote pharmacist (RPh) Kiosk Control Platform, a Rx Dispensing Kiosk, and a telecommuting remote pharmacist facilitate network communications by which a patient can receive a prescription for a new drug prescribed by a healthcare provider”
Please refer to the rejection of claim 1 for additional limitations.

Claims 12-13 and 15-17
	Claims 12-13 and 15-17 are method claims that depend from claim 11 and recite limitations that are the same or substantially similar to the limitations of claims 2-3 and 5-7, respectively. Please refer to the rejections of claims 11 and 2-3 and 5-7.

Claim 19
	Claim 19 is a computer program product claim that recites a non-transitory computer readable medium storing instructions executable by a computing device to perform functions that are the same or substantially similar to the functions of the system of claim 1. Remme discloses the following limitations not recited in claim 1
A non-transitory computer readable medium storing instructions executable by a computing device equipped with one or more processors, wherein execution of the instructions causes at least one computing device to perform operations
Par. [0242], “Moreover, it is understood that a functional step of described methods or processes, and combinations thereof can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps. The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 20
.

Claim(s) 4, 8, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Remme, Davey, and Butler, in further view of Berg (US PG Pub. 2017/0132867).

Claim 4
	Regarding claim 4, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. However, Remme does not teach
A database including prescription information for a plurality of prescriptions,, wherein the virtual prescription verification environment: obtains prescription information for the filled prescription from the database; and displays the prescription information for the filled prescription
Berg teaches
A database including prescription information for a plurality of prescriptions,, wherein the virtual prescription verification environment: obtains prescription information for the filled prescription from the database; and displays the prescription information for the filled prescription
Par. [0167], “In one embodiment, the medicament dispensing method includes acquiring at least one image of a medicament dispensed by the system (e.g., take picture with front camera or camera in dispense drawer, any orientation, specified orientation, user selected orientation (for example, "put pill in cup laying the best way for you to identify it--bottom down") and automatically processing the acquired image (oriented/magnified/centered) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Remme, Davey, and Butler the ability to access a database of a plurality of prescriptions, obtain prescription information, and display prescription information, as taught by Berg, because it can be used to confirm the prescription prior to dispensing it (see Berg, par. [0167]-[0168]). 

Claim 8
	Regarding claim 8, the combination of Remme, Davey, and Butler teaches all the limitations of claim 1. However, Remme does not teach
At least one computer vision algorithm verifying an accuracy of the filled prescription
Berg teaches
At least one computer vision algorithm verifying an accuracy of the filled prescription
Par. [0163], “The data from the images (obtained with digital imaging methods) can be processed by a variety of algorithms, well known in the field, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Remme the ability to use a computer vision algorithm to verify the accuracy of the prescription, as taught by Berg, because it is a way the system can confirm that the medication being dispensed is correct with minimal review by human specialists (see Berg, par. [0161]-[0164]).

Claims 14 and 18
	Claims 14 and 18 are method claims that depend from claim 11 and recite limitations that are the same or substantially similar to the limitations of claims 4 and 8, respectively. Please refer to the rejections of claims 11 and 4 and 8.

Response to Arguments
Abstract Objections
Applicant’s arguments and amendments, see Remarks, filed February 8, 2021, with respect to the objections to the Abstract have been fully considered and are persuasive.  The objection to the Abstract has been withdrawn. 

112a Rejections
Applicant's arguments filed February 8, 2021, have been fully considered but they are not persuasive.
The Applicant asserts that “a person of ordinary skill in the art would understand that any computer vision process or other image processing could be used to achieve the disclosed result.” However, this does not address the 112(a) rejection. 
how the inventor intended the function to be performed.” (MPEP 2161.01.I [emphasis in original]). The original disclosure does not provide any detail regarding how to perform the steps beyond merely reciting the use of an algorithm.
Because the original disclosure does not provide sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, the claims do not satisfy the written description requirement of 112(a), and the rejection of claim 8 under 112(a) will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626